DETAILED ACTION
This action is responsive to the amendments filed 3/18/2021.
Claims 1-17 are pending. Claims 1, 2, and 4-17 are currently amended.
All prior rejections under 35 U.S.C. § 102 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al., U.S. PGPUB No. 2011/0219319 (“Chen”).
Chen teaches a system and method for extracting information from documents. With regard to Claim 1, Chen teaches a document processing apparatus comprising: 
a processor configured to receive specification of a region in an electronic document by a user ([0029] describes that a user can highlight areas of interest in a document using an input device such as a touchscreen, keyboard, or mouse); and 
display a candidate to be assigned to an attribute field for the electronic document information from a string in the region based on determination information as information for determining a type of attribute information ([0030] describes that a type of content is determined, and [0031] describes that selected content can be processed according to its type to extract attributes therefrom. [0032] describes that 
Claim 16 recites a medium storing a program which is executed to cause an apparatus to function as the apparatus of Claim 1, and is similarly rejected. Claim 17 recites an apparatus substantially the same as the apparatus of Claim 1, and is likewise rejected.
With regard to Claim 2, Chen teaches that the determination information is a format corresponding to the type of attribute. [0031] describes that the types of extracted attributes are different depending on the type of content which is selected.
With regard to Claim 3, Chen teaches that the determination information is a string that may be registered as an attribute. [0031] describes that when selected content is text, the extracted information are keywords determined from the selected text.
With regard to Claim 4, Chen teaches that the processor is configured to correct the string in accordance with the determination information, and display the string as corrected as the candidate for the attribute. [0042] describes that the input mechanism permits a user to edit the attributes before they are used as input.
With regard to Claim 5, Chen teaches that the processor is configured to perform correction so that the string in the region becomes the same as a string registered as the determination information. [0042] describes that users can edit the extracted attributes before selected attributes are used to form the input.
With regard to Claim 6, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.

With regard to Claim 8, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.
With regard to Claim 9, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.
With regard to Claim 10, Chen teaches that the region includes a plurality of strings registered as the determination information, and the processor is configured to display the plurality of strings as candidates for attributes of the electronic document. [0031] describes that when text is selected the system extracts a set of keywords therefrom.
With regard to Claim 11, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 
With regard to Claim 12, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 
With regard to Claim 13, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 
With regard to Claim 14, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry. 
With regard to Claim 15, Chen teaches that the processor is configured to display the strings, based on the determination information, as candidates for attributes of the electronic document in a plurality of types of input field corresponding to the strings. [0033] describes that extracted text can be candidates for inclusion in several types of fields, including a query field or URL field, as well as an encyclopedia or dictionary entry.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
5/13/2021